Plaintiff sued to recover pay lost after his discharge by a private corporation following the withdrawal of his security clearance by the United States Government. His claim is based on a 1955 Department of Defense regulation providing for the administrative payment of compensation lost as the result of the invalid revocation of security clearance. The court refused to pass on the merits of plaintiff’s claim and, applying the doctrine of exhaustion of administrative remedies, ordered proceedings suspended pending plaintiff’s pursuit of further administrative remedies made available in 1960 by the Department of Defense. The case *937then came before the court on plaintiff’s motion to vacate the ■order suspending proceedings and to enter judgment for plaintiff. Upon consideration thereof together with defendant’s response thereto, and without oral argument, and on the basis of Greene v. United States, 376 U.S. 149, in which a similar action of the court was reversed by the Supreme Court and the case remanded for entry of judgment for the plaintiff, it was ordered on May 18, 1964, that plaintiff’s motion be granted and judgment be entered for plaintiff with the amount of recovery to be determined in further proceedings pursuant to Rule 47(c) (2). On December 23, 1964, the court adopted the recommendation of the trial commissioner and entered judgment for the plaintiff in the sum of $9,661.70.